ORDER
PER CURIAM.
On consideration of the certified order indefinitely suspending respondent from the practice of law in the state of Maryland, this court’s February 11, 2013, order suspending respondent pending further action of the court and directing him to show cause why the reciprocal discipline of an indefinite suspension with a fitness requirement with the right to apply for reinstatement after five years or his reinstatement to the bar of Maryland, whichever is first, should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C.Bar R. XI, § 14(g), it is
ORDERED that Henry D. McGlade is hereby indefinitely suspended from the practice of law in the District of Columbia with the right to seek reinstatement after five years or his reinstatement to the bar of Maryland, whichever is first. Reinstatement is also contingent upon a showing of fitness. See, In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s period of suspension will not begin to run until such time as he files an affidavit that fully complies with the requirements of D.C.Bar R. XI, § 14(g).